DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 02/11/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of patent US 10840389 B2, and application 17/039929 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The terminal disclaimer filed on 02/25/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date applications 17/039965 and 17/039971 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments and terminal disclaimer, filed 02/12/2021, with respect to the previous double patenting rejections have been fully considered and are persuasive.  The double patenting rejections have been withdrawn. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The remaining limitations are routine and conventional (see, e.g., Zhou, US 9935221 B2).
The closest prior art of record is Zhou, US 9935221 B2, Morad, et al., US 2015/0349703 A1, and Wei, et al., CN 104659122 A (cited by applicant in IDS filed 12/09/2020).
Zhou teaches a solar cell… having a plurality of front side busbars arranged on the front side… comprising: a plurality of sections, each section comprising a front side busbar and a back side busbar located at edges thereof, wherein each front side busbar has a main body that extends along an edge of its respective section that is not an edge of the solar cell, wherein the solar cell has chamfers.
Zhou does not teach the front side busbar of at least one chamfered section of the solar cell has an extension at an end of its main body, the extension extending 
Morad teaches solar cell… having a plurality of front side busbars arranged on the front side… comprising: a plurality of sections, each section comprising a front side busbar and a back side busbar located at edges thereof, wherein each front side busbar has a main body that extends along an edge of its respective section that is not an edge of the solar cell, wherein the solar cell has chamfers (see, e.g. Fig. 2C, and adapt from rounded to chamfered solar cell; 15 is front side busbar), and the front side busbar of at least one chamfered section of the solar cell has an extension at an end of its main body, the extension extending along an entire length of another edge of the chamfered section intersecting with the edge where the main body of the front side busbar of the section is located, and continues to extend along a partial or entire length of a chamfered edge of the chamfered section that abuts against the another edge (42 can be broadly construed as busbar extension).
While Morad teaches the busbar extension, and, in other embodiments, teaches a busbar with a width that tapers with increasing distance from the portion of the busbar on the long side of the cell (see ¶104, as applied to Fig. 2B, see also Fig. 3B for an example of a chamfered cell with this feature), Morad does not teach this for the optional end conductor 42, and it is not immediately apparent that this could be applied to optional end conductor 42, as it is designed to provide a redundant current path if a 20 becomes cracked (see ¶112), and therefore, any taper would need to anticipate where the fingers crack.
Wei teaches a solar cell… having a plurality of front side busbars arranged on the front side… comprising: a plurality of sections, each section comprising a front side busbar and a back side busbar located at edges thereof, wherein each front side busbar has a main body that extends along an edge of its respective section that is not an edge of the solar cell, and the front side busbar of at least one end section of the solar cell has an extension at an end of its main body, the extension extending along an entire length of another edge of the chamfered section intersecting with the edge where the main body of the front side busbar of the section is located, wherein the extension extends linearly with a non-constant width (see e.g., Fig. 3, noting taper; it is unclear from the machine translation whether the cells are strips, but 1) they appear to be in strip shape, suggesting this is the case, and 2) this is an obvious modification).
Wei does not teach the solar cell has chamfers, although the examiner again notes this is an obvious modification (see, e.g., Zhou or Morad).
Thus, regarding “the front side busbar of at least one chamfered section of the solar cell has an extension at an end of its main body, and continues to extend along a partial or entire length of a chamfered edge of the chamfered section that abuts against the another edge,” it is clear that Wei only teaches the busbar along the “another edge” as the busbar is only present where the busbar overlaps with a busbar of an adjacent cell, i.e. not the chamfered edge.
From Morad, a redundant line is one option, but this would require 1) configuring Wei as a strip solar cell, if not already so, 2) adding chamfers, and 3) adding a 
Thus, the examiner sees no teaching or suggestion to combine the prior art to arrive at the aforementioned limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E MCCLAIN whose telephone number is (303)297-4253.  The examiner can normally be reached on M-F 8:30-4:30 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721